            Case 5:20-cv-00438-FB Document 122 Filed 12/16/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

Texas Democratic Party, Gilbert Hinojosa, §
Chair of the Texas Democratic Party,      §
Joseph Daniel Cascino, Shanda Marie       §
Sansing, and Brenda Li Garcia,            §
               Plaintiffs,                §
                                          §
v.                                        §            Civil Action No. 5:20-CV-00438-FB
                                          §
Greg Abbott, Governor of Texas,           §
Ken Paxton, Attorney General of Texas,    §
Ruth Hughs, Texas Secretary of State,     §
Dana Debeauvoir, Travis County Clerk, and §
Jacquelyn F. Callanen, Bexar County       §
Elections Administrator,                  §
               Defendants.                §


                             STATE DEFENDANTS’ ADVISORY


       On November 16, 2020, the Court invited counsel to “to give counsel’s insights as to how this

matter should proceed.” Doc. 121 at 3. Accordingly, State Defendants Greg Abbott, in his official

capacity as Governor of Texas, Ruth Hughs, in her official capacity as Texas Secretary of State, and

Ken Paxton, in his official capacity as Attorney General of Texas, respectfully submit the following

advisory.

       As the Court noted, Plaintiffs have filed a petition for a writ of certiorari in the United States

Supreme Court, which raises the question whether Section 82.003 of the Texas Election Code violates

the Twenty-Sixth Amendment. Id. at 2 (citing Plaintiffs’ petition for a writ of certiorari). In State

Defendants’ view, proceedings in this Court should remain stayed until the Supreme Court has

resolved the petition for a writ of certiorari. The Supreme Court’s disposition of the petition—and

any resolution of the Twenty-Sixth Amendment question, if the petition is granted—is certain to

influence the remainder of this litigation, and it would therefore promote judicial economy and
             Case 5:20-cv-00438-FB Document 122 Filed 12/16/20 Page 2 of 4



preserve the parties’ resources for the appellate proceedings on that question to fully and finally

conclude before the parties reengage in this Court. See generally Landis v. N. Am. Co., 299 U.S. 248, 254–

55 (1936) (referring to the power to stay proceedings as incident to inherent powers of federal courts);

see also In re Stone, 986 F.2d 898, 902 (5th Cir. 1993) (concluding that federal courts have inherent

authority “to protect the efficient and orderly administration of justice and those necessary to

command respect for the court’s orders, judgments, procedures, and authority.”).

          The Court also noted that Plaintiffs filed their complaint and request for immediate injunctive

relief in the specific context of the 2020 election. Doc. 121 at 1. That election has now passed, and

the Fifth Circuit has issued two published decisions addressing the merits of Plaintiffs’ claims. See Tex.

Democratic Party v. Abbott, 961 F.3d 389 (5th Cir. 2020); Tex. Democratic Party v. Abbott, 978 F.3d 168

(5th Cir. 2020). Therefore, in the event that the Supreme Court denies the petition for a writ of

certiorari, the appropriate next step would be for Plaintiffs to file an amended complaint making clear

which claims they intend to continue to pursue, if any, and against which defendants they intend to pursue

those claims, consistent with the Fifth Circuit’s decisions regarding the appeal from Plaintiffs’

application for temporary injunction. Following the filing of the amended complaint, State Defendants

will file an appropriate responsive pleading or motion consistent with Federal Rule of Civil Procedure

15(a)(3).




State Defendants’ Advisory                                                                          Page 2
             Case 5:20-cv-00438-FB Document 122 Filed 12/16/20 Page 3 of 4



                                        Respectfully submitted.

                                        KEN PAXTON
                                        Attorney General of Texas

                                        BRENT WEBSTER
                                        First Assistant Attorney General

                                        GRANT DORFMAN
                                        Deputy First Assistant Attorney General

                                        SHAWN COWLES
                                        Deputy Attorney General for Civil Litigation

                                        THOMAS A. ALBRIGHT
                                        Chief, General Litigation Division

                                        /s/Michael R. Abrams
                                        MICHAEL R. ABRAMS
                                        Texas Bar No. 24087072
                                        CORY A. SCANLON
                                        Texas Bar No. 24104599
                                        Assistant Attorneys General
                                        Office of the Attorney General
                                        General Litigation Division
                                        P.O. Box 12548, Capitol Station
                                        Austin, Texas 78711-2548
                                        (512) 463-2120 | FAX: (512) 320-0667
                                        michael.abrams@oag.texas.gov
                                        cory.scanlon@oag.texas.gov

                                        Counsel for State Defendants




State Defendants’ Advisory                                                             Page 3
             Case 5:20-cv-00438-FB Document 122 Filed 12/16/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE
       I hereby certify that on December 16, 2020, a true and correct copy of the foregoing document
was served via the Court’s CM/ECF system to all counsel of record.

                                              /s/ Michael R. Abrams
                                              MICHAEL R. ABRAMS
                                              Assistant Attorney General




State Defendants’ Advisory                                                                    Page 4
